Response to Arguments


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the amendment objection with respect to claim 127 has been withdrawn.
The Applicant has argued that one of ordinary skill in the art would not be motivated to modify the bonded mineral fiber products of Swift using the disclosure of Hayes, Hayes disclosing a porous ceramic material (abstr.), wherein the composition includes ceramic material and gluten, Swift disclosing binders used to bind glass fibers.
The Examiner notes Swift is the primary reference disclosing a mineral wool product comprising mineral fibers such as glass fibers, that are bonded by a binder composition comprising gelatin (0017, 0019, 0022, 0049, 0050, 0052, Fig. 1).  Hayes discloses a binder used to form a ceramic body, the binder comprising gelatin and pectin (col. 5, lines 13-44), a ceramic material used in one of the embodiments being glass (col. 4, lines 49-59).  Thus, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include in the binder composition of Swift pectin as it is known in the art to use binders comprising pectin for mineral materials such as glass.  Although Swift discloses other embodiments wherein e.g. cellulosic matter is bound, Swift discloses an embodiment wherein glass fibers are used in the process to obtain the product (0016, 0017, 0066).
The Applicant has argued that neither of the references discloses that gelatin plays an important role in the binder compositions, gelatin mentioned only in Fig. 2 of Swift.  The Examiner notes Applicant’s arguments are outside the scope of claim 118, which recites a list of possible hydrocolloids that can be included in the mineral wool product, not specifying “an importance” of any of them by e.g. reciting the amount of a specific hydrocolloid in the binder composition.
The Applicant further argued Hayes mentions gelatin in column 5 but does not suggest that gelatin and pectin should be employed in combination.  The Examiner notes Hayes discloses that gelatin and pectin should be employed in combination (col. 5, lines 26-30).  The Applicant argued that according to Hayes gelatin and pectin are two examples of substances that may be added in minor amounts to the binder compositions.  The Examiner notes claim 118 does not recite the amounts of gelatin or pectin in the binder composition.  The Applicant discussed Hayes as not providing any desirable result of using gelatin or pectin together.  The Examiner notes it is the binder composition of Swift that is modified by inclusion of pectin, as Hayes discloses that binder compositions comprising pectin and gelatin are known in the art of binder compositions used for mineral products.
Regarding claim 122 the Applicant argued Hayes does not teach or suggest that the weight ratio of gelatin and pectin is a result effective variable.  The Examiner notes that since Swift, the main reference, discloses gelatin as a hydrocolloid in the binder composition and Hayes discloses pectin as an additional hydrocolloid – e.g. in an amount of from about 1 to about 10 wt. % (col. 5, lines 26-30), it would be obvious to one of ordinary skill in the art that the gelatin concentration based on the two hydrocolloids satisfies the range recited in claim 122.
Regarding claim 124, the Applicant argued that Swift and Hayes do not render obvious a mineral wool product of claim 118.  The Examiner addressed Applicants arguments with respect to claim 118 as discussed above.  The Applicant also argued the Examiner did not explain why the binder composition of Swift and Hayes would be capable of being cured at a temperature not higher than 95°C, when the curing temperature in par. [0066] of Swift is from about 150°C to about 315°C, and the curing temperature in Examples of Swift is about 200°C, the temperatures being significantly higher than the curing temperature of claim 124.  The Examiner notes binder compositions disclosed in par. [0066] and Examples of Swift do not include gelatin and pectin.  Since the references disclose the product of claim 118, as disclosed in the instant Specification, and as discussed above, it would be expected that the product is capable to perform as intended that is to cure at the temperature range recited in claim 124.
Regarding claim 128 the Applicant argued Gaissmaier is non-analogous art as it does not relate to binding of fibers or to manufacture of mineral wool products.  
A reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).  Gaissmaier is a reference that is reasonably pertinent to the problem faced by the inventor even if it is not in the same field of endeavor as the claimed invention.  Gaissmaier relates to use of gelatin and transglutaminase in a bonding material, transglutaminase helping in formation of inter- and intramolecular bonds (abstr., 0002, 0033, 0038).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783